Citation Nr: 1102970	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  99-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, on an 
extraschedular basis, for the residuals of a left knee injury, 
effective August 11, 1998.

2.  Entitlement to a rating in excess of 10 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
effective August 11, 1998, through May 30, 2000.

3.  Entitlement to a rating in excess of 40 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
effective May 31, 2000.

4.  Entitlement to a rating in excess of 10 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
effective June 1, 2000 through October 1, 2001.

5.  Entitlement to a rating in excess of 20 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
effective October 2, 2001 through December 2, 2002.

6.  Entitlement to a rating in excess of 10 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
effective December 3, 2002 through June 10, 2005.

7.  Entitlement to a rating in excess of 40 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
effective June 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1990.

This case has been before the Board of Veterans' Appeals (Board) 
on several occasions, the last time in May 2009.  At that time, 
the Board granted the schedular ratings for the periods indicated 
as shown on the cover sheet.

In March 2009, pursuant to a joint motion (Motion) by the Veteran 
and VA, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's October 2007 decision and remanded 
the matter to the Board for compliance with the instructions in 
the joint motion.  The May 2009 Board decision and remand 
addressed the issues noted in the March 2009 Motion.

As just noted, in May 2009, the Board remanded the case to the 
RO, via the Appeals Management Center (AMC), in Washington, DC, 
for additional development.  The  AMC/RO completed the additional 
development as directed, referred the case for extraschedular 
consideration, and then returned the case to the Board for 
further appellate review.

As noted in May 2009, the record raises the issue of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  This issue, however, remains undeveloped and 
uncertified for appellate review.  Accordingly, this 
matter is again referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The AMC/RO completed the development directed in the May 2009 
Board remand.

2.  The Board finds no error in the findings by the Director, 
Compensation and Pension Service (Director), that the Veteran's 
bilateral knee disability has not presented an exceptional 
disability picture at any time during the rating periods 
indicated, to include with governing norms such as marked 
interference with employment or frequent hospitalization during 
the rating periods indicated.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent, on 
an extraschedular basis, for the residuals of a left knee injury, 
for the period beginning August 11, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321(b)(1) (2010).

2.  The requirements for an evaluation higher than 10 percent, on 
an extraschedular basis, for the residuals of a right knee 
injury, for the period August 11, 1998, through May 30, 2000, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b)(1).

3.  The requirements for an evaluation higher than 40 percent, on 
an extraschedular basis, for the residuals of a right knee 
injury, effective May 31, 2000, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1).

4.  The requirements for an evaluation higher than 10 percent, on 
an extraschedular basis, for the residuals of a right knee 
injury, for the period June 1, 2000 through October 1, 2001, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b)(1).

5.  The requirements for an evaluation higher than 20 percent, on 
an extraschedular basis, for the residuals of a right knee 
injury, for the period October 2, 2001 through December 2, 2002, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b)(1).

6.  The requirements for an evaluation higher than 10 percent, on 
an extraschedular basis, for the residuals of a right knee 
injury, for the period December 3, 2002 through June 10, 2005, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b)(1).

7.  The requirements for an evaluation higher than 40 percent, on 
an extraschedular basis, for the residuals of a right knee 
injury, for the period beginning June 11, 2005, forward, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b)(1).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  Pursuant to the Board remand, VA notified the 
Veteran in August 2009 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, what part VA 
will attempt to obtain, and notice of how disability ratings and 
effective dates are assigned.  The Board finds the August 2009 
letter content-compliant.  See 38 C.F.R. § 3.159(b).  In 
addition, following issuance of the August 2009 letter and the 
additional development, the claim was reviewed on a de novo 
basis, as shown in the October 2010 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
The Board notes further that the Veteran was provided with a copy 
of the May 2009 Board decision and remand.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  While the 
Veteran may not have received full notice prior to the initial 
decision, after notice was provided, he was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, the 
statutory purposes of content VCAA notice and assistance were not 
frustrated.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Extraschedular Consideration

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
upon field station submission, is authorized to approve on the 
basis of the applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim merits 
submission for an extraschedular evaluation.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

Analysis

After addressing the Veteran's schedular rating in the May 2009 
decision, the Board remanded the case to the AMC/RO for 
development and referral to the Director for consideration on an 
extraschedular basis, higher ratings than those allowed by the 
Board.  Although one may infer that the Board's remand implied 
the requisite finding that the Veteran's bilateral knee 
disability picture presented an exceptional disability picture 
and the rating schedule was inadequate to address it, the remand 
did not explicitly note the finding of an exceptional disability 
picture.  In any event, the Director addressed that issue, as 
well as whether the schedular rating criteria are inadequate to 
address the severity of the Veteran's bilateral knee disability.

Prior to referral of the claims file to the Director, the August 
2009 AMC letter to the Veteran asked him to provide related 
employment information and any treatment records he desired 
considered, and asked him to identify any VA medical facility 
where he may have received treatment.  A June 2010 AMC 
transmittal letter to the Director notes the AMC did not receive 
any response from the Veteran.

The Director's September 2010 report notes that the medical 
evidence of record shows that, from 1999 through 2010, neither 
knee manifested with instability.  The significance of this 
finding is that the schedular rating criteria allow for a 
separate rating for symptoms of instability in addition to the 
ratings for limitation of motion, which is how the Veteran's 
arthritis is evaluated.  The fact that separate schedular ratings 
are available for the non-limitation of motion knee 
symptomatology mitigates against a finding that the schedular 
rating criteria are inadequate to address the Veteran's bilateral 
knee disability picture.  Thun.  Nonetheless, the Director 
addressed the next prong of the extraschedular analysis, i.e., 
whether Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  The governing norms include a marked interference with 
employment or frequent hospitalization due to the service-
connected disability or disabilities.  See 38 C.F.R. 
§ 3.321(b)(1).

The Director noted that the evidence of record showed the Veteran 
worked as a security officer, a law enforcement instructor, and 
as a disciplinary hearing officer.  The evidence of record did 
not show the service-connected bilateral knee disability to have 
significantly interfered with that employment.  The Director 
noted the Veteran reported that he had to change positions due to 
problems with both knees, but there was no evidence to indicate 
the bilateral knee disability prevented him from working.  The 
Board again notes the Veteran did not respond to the AMC/RO 
request for any additional employment information he desired 
considered.  The Director also noted the absence of any 
hospitalization for treatment of the knee disability.  
Consequently, the Director determined the Veteran's bilateral 
knee disability picture was not exceptional with such associated 
factors as a marked interference with employment or frequent 
hospitalization that would render application of the regular 
rating criteria impractical.  The Director found the 
symptomatology of the bilateral knee disability picture was 
wholly contemplated by the criteria used to rate the Veteran's 
bilateral knee disability.

The Director's determination is consistent with the preponderance 
of the evidence of record.  The impairment in occupational 
functioning to the Veteran due to his bilateral knee disability 
is contemplated by the rating criteria, which reasonably describe 
his disabilities.  See 38 C.F.R. § 4.1.  Thus, the Board finds no 
basis on which to disagree with the Director.  The Board affirms 
the denial of higher ratings for the periods indicated on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an evaluation higher than 10 percent, on an 
extraschedular basis, for the residuals of a left knee injury, 
for the period beginning August 11, 1998, is denied.

Entitlement to an evaluation higher than 10 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
for the period August 11, 1998, through May 30, 2000, is denied.

Entitlement to an evaluation higher than 40 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
effective May 31, 2000, is denied.

Entitlement to an evaluation higher than 10 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
for the period June 1, 2000 through October 1, 2001, is denied.

Entitlement to an evaluation higher than 20 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
for the period October 2, 2001 through December 2, 2002, is 
denied.

Entitlement to an evaluation higher than 10 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
for the period December 3, 2002 through June 10, 2005, is denied.

Entitlement to an evaluation higher than 40 percent, on an 
extraschedular basis, for the residuals of a right knee injury, 
for the period beginning June 11, 2005, forward, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


